PRIVATE PLACEMENT MEMORANDUM DIAMONDHEAD CASINO CORPORATION $3,000,000 in Collateralized Convertible Senior Debentures Convertible into a Maximum of 7,373,737 Shares of Common Stock FEBRUARY 14, 2014 This confidential Private Placement Memorandum may not be shown or given to any person other than the person whose name appears above and may not be printed or reproduced in any manner whatsoever. Failure to comply with this directive can result in a violation of the Securities Act of 1933, as amended, and/or the Securities Exchange Act of 1934, as amended, including Regulation FD promulgated thereunder. Any further distribution or reproduction of these materials, in whole or in part, or the divulgence of any of the contents by an offeree, is not authorized. DIAMONDHEAD CASINO CORPORATION PRIVATE PLACEMENT MEMORANDUM $3,000,000 in Collateralized Convertible Senior Debentures Convertible into a Maximum of 7,373,737 Shares of Common Stock Diamondhead Casino Corporation (the “Company”) is offering (this “Offering”) up to $3,000,000 of its Collateralized Convertible Senior Debentures (the “Debentures”) to accredited or institutional investors only (the “Investors”), on the terms and conditions described in this Private Placement Memorandum (this “Memorandum”). This Offering is being conducted contingent on the deposit into Escrow of the purchase price for all of the Debentures offered herein in the aggregate principal amount of $3,000,000. The Debentures are being offered in three tranches as follows: · Tranche 1:First Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 The Company is offering $1,000,000 of First Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “First Tranche Debentures”), subjectto certain conditions described in this Memorandum. The First Tranche Debentures are convertible, at a Conversion Price of $.30 per share, into an aggregate of 3,333,333 shares of Common Stock of the Company, par value $0.001 per share (the “Common Stock”), on the terms and conditions hereinafter described in this Memorandum. The minimum principal amount of First Tranche Debentures that may be purchased is $50,000. The purchase price for each First Tranche Debenture shall be 100% of the principal amount thereof. A First Closing shall occur and the First Tranche Debentures shall be issued when and if subscriptions, in the principal amount of $3,000,000, for all Debentures offered herein, have been received in Escrow and accepted by the Company. At the First Closing, should it occur, the gross proceeds from the sale of the First Tranche Debentures, in the principal amount of $1,000,000, will be released from Escrow to the Company. The First Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as hereinafter described in this Memorandum. The First Tranche Debentures will be converted to 3,333,333 shares of Common Stock when and if: 1) the Second Closing Obligations hereinafter described in this Memorandum have been met; and 2)the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the First Tranche Debenture Conversion Price for the thirty consecutive business days immediately prior to the Conversion Date. The First Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the First Tranche Debentures will be released. · Tranche 2:Second Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 The Company is offering $1,000,000 of Second Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “Second Tranche Debentures”), subjectto certain conditions described in this Memorandum. The Second Tranche Debentures are convertible, at a Conversion Price of $.45 per share, into an aggregate of 2,222,222 shares of Common Stock, on the terms and conditions hereinafter described in this Memorandum. The minimum principal amount of Second Tranche Debentures that may be purchased is $50,000. The purchase price for each Second Tranche Debenture shall be 100% of the principal amount thereof. A Second Closing shall occur and the Second Tranche Debentures shall be issued when and if the Second Closing Obligations hereinafter described in this Memorandum have been met. At the Second Closing, the gross proceeds from the sale of the Second Tranche Debentures in the principal amount of $1,000,000, will be released from Escrow to the Company. The Second Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as hereinafter described in this Memorandum. The Second Tranche Debentures will be converted to 2,222,222 shares of Common Stock when and if: 1) the Third Closing Obligations hereinafter described in this Memorandum have been met; and 2)the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the Second Tranche Debenture Conversion Price for the thirty consecutive business days immediately prior to the Conversion Date. The Second Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the Second Tranche Debentures will be released. The gross proceeds received from the sale of the Second Tranche Debentures will be held in Escrow and will not be released unless and until the Second Closing Obligations have been met and a certification to that effect has been forwarded to the Placement Agent and each of the Investors (the “Second Closing”). If the Second Closing Obligations are not met, there will be no Second Closing and the $1,000,000 in Escrow from the Second Tranche Debentures will be returned to the Investors without deduction or interest. · Tranche 3:Third Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 The Company is offering $1,000,000 of Third Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “Third Tranche Debentures”), subjectto certain conditions described in this Memorandum. The Third Tranche Debentures are convertible, at a Conversion Price of $0.55 per share, into an aggregate of 1,818,182 shares of Common Stock, or convertible, at a Conversion Price of $0.75 per share, into an aggregate of 1,333,333 shares of Common Stock, on the terms and conditions hereinafter described in this Memorandum. The Conversion Price will depend upon a combined appraised value of an independent third party appraisal firm of(1) the Company’s casino project (including the value of that land upon which it is expected to be located) and (2) the undeveloped remaining Property (collectively, the “Valuation”). If the Valuation is $175 million or more, then the Conversion Price for the Third Tranche Debentures shall be $0.75 per share. If the Valuation is less than $175 million, than the Conversion Price for the Third Tranche Debentures shall be $0.55 per share. The minimum principal amount of Third Tranche Debentures that may be purchased is $50,000. The purchase price for each Third Tranche Debenture shall be 100% of the principal amount thereof. A Third Closing shall occur and the Third Tranche Debentures shall be issued when and if the Third Closing Obligations hereinafter described in this Memorandum have been met. At the Third Closing, the gross proceeds from the sale of the Third Tranche Debentures in the principal amount of $1,000,000, will be released from Escrow to the Company. The Third Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as hereinafter described in this Memorandum. The Third Tranche Debentures will be converted to shares of Common Stock when and if the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the applicable Third Tranche Debenture Conversion Price, based upon the Valuation, for the thirty consecutive business days immediately prior to the Conversion Date. The Third Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the Third Tranche Debentures will be released. The gross proceeds received from the sale of the Third Tranche Debentures will be held in Escrow and will not be released unless and until the Third Closing Obligations have been met and a certification to that effect has been forwarded to the Placement Agent and each of the Investors (the “Third Closing”). If the Third Closing Obligations are not met, there will be no Third Closing and the $1,000,000 in Escrow from the Third Tranche Debentures will be returned to the Investors without deduction or interest. Escrow Agent All proceeds received from the Offering will be deposited with Continental Stock Transfer & Trust Company, which will serve as Escrow Agent for this Offering. Minimum Subscription Price An Investor wishing to participate in this Offering must subscribe for and purchase First Tranche Debentures (a minimum of $50,000), Second Tranche Debentures (a minimum of $50,000), and Third Tranche Debentures (a minimum of $50,000), for a combined minimum subscription of $150,000. Termination of Offering This Offering will terminate and the Company will return all subscriptions then held in Escrow to the Investors if the First Closing does not occur on or before March 1, 2014, unless this date has been extended by the Company, with or without notice to the Investors, for up to two additional 30-day periods (the "Termination Date"). In the event the Second Closing has not occurred on or before December 31, 2014, the Escrow Agent will return all subscriptions then held in Escrow ($2,000,000) to the Investors, without interest or deduction of any sort. In the event the Second Closing has occurred, but the Third Closing has not occurred on or before December 31, 2014, the Escrow Agent will return all subscriptions then held in Escrow ($1,000,000) to the Investors, without interest or deduction of any sort. The Debentures and the shares offered upon conversion of the Debentures are speculative and an investment in them involves a high degree of risk. You must be prepared to bear the economic risk of this investment for an indefinite period of time and be able to withstand a total loss of your investment. See “Risk Factors” and “Terms of the Offering.” By accepting the information contained in this Memorandum, the recipient acknowledges its express agreement with us to maintain such information in confidence. We have caused these materials to be delivered to you in reliance upon your agreement to maintain the confidentiality of this information and upon Regulation FD promulgated by the Securities and Exchange Commission (“SEC”). THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION NOR HAS THE SECURITIES AND EXCHANGE COMMISSION OR ANY STATE SECURITIES COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THIS MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER IN ANY JURISDICTION IN WHICH AN OFFER IS NOT AUTHORIZED. Offering Price Sales Commissions (1) Proceeds to Company (1) Minimum Offering $ 60,000 Maximum Offering (1) Henley & Company LLC (“Henley”) will be paid a commission of 6% of the gross proceeds to the Company from the sale of the Debentures sold in this Offering. Henley is also entitled to reimbursement of legal fees and expenses up to a maximum of $55,000 at the First Closing and up to $10,000 at each additional closing, up to an aggregate of $75,000. Henley will also receive warrants to purchase up to 75,000 shares of Common Stock of the Company as part of its compensation (see “Placement Agent”). IMPORTANT NOTICE The Debentures offered pursuant to this Memorandum and the Shares of Common Stock issuable upon conversion of the Debentures are being offered without registration under the Securities Act of 1933, as amended (“Securities Act”), in reliance upon the exemption from registration afforded by Section 4(2) of the Securities Act and Regulation D promulgated thereunder. Accordingly, you may not offer, sell, transfer, assign, pledge, hypothecate or otherwise dispose of the offered securities in the absence of an effective registration statement under the Securities Act or evidence acceptable to us and our counsel, which includes an opinion of counsel, that registration is not required and an exemption from registration is available under the federal securities laws. Investment in this offering involves a high degree of risk, and investors should not invest any funds in this offering unless they can afford to lose their entire investment. In making an investment decision, investors must rely on their own examination of the terms of the offering, including the merits and risks involved. See “Risk Factors.” This Memorandum does not constitute an offer to sell, or solicitation of an offer to buy, nor shall any securities be offered or sold to any person in any jurisdiction in which such offer, solicitation, purchase or sale would be unlawful, prior to registration or qualification under the securities laws of such jurisdiction. The securities offered hereby are subject to restrictions on transferability and resale and may not be offered, sold, transferred, assigned, pledged, hypothecated or otherwise disposed of except as permitted under the Securities Act and applicable state securities laws pursuant to registration or exemption therefrom. Prospective investors must acquire the securities for investment, solely for their own account, and without any view towards resale or distribution. Investors should be aware that they will be required to bear the financial risks of this investment for an indefinite period of time. Only information or representations contained herein may be relied upon as having been authorized by the Company. No person has been authorized to give any information or to make any representations other than those contained in this Memorandum in connection with the offer being made hereby, and if given or made, such information or representations must not be relied upon as having been authorized by the Company. Investors are cautioned not to rely upon any information not expressly set forth in this Memorandum. The information presented is as of the date set forth on the cover page hereof unless another date is specified, and neither the delivery of this Memorandum nor any sale hereunder shall create any implication that there have been no changes in the information presented subsequent to such date(s). Prospective investors are not to construe the contents of this Memorandum as legal, investment, or tax advice. Prospective investors should consult their advisors as to legal, investment, tax, and related matters concerning an investment by such prospective investors in the Company. The statements contained herein are based on information believed to be reliable. No representation or warranty can be made as to the accuracy or adequacy of such information or that circumstances have not changed since the date such information was supplied. This Memorandum contains summaries of certain provisions of documents relating to the business of the Company and the purchase of securities or common stock in the Company, and such summaries do not purport to be complete and are qualified in their entirety by reference to the texts of the original documents. STATE NOTICES RESIDENTS OF ALL STATES: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH LAWS. THE( SECURITIES TO BE ISSUED ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE ACCURACY OR ADEQUACY OF THE OFFERING DOCUMENTS. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. NASAA UNIFORM LEGEND: In making an investment decision, investors must rely on their own examination of the person or entity creating the securities and the terms of the offering, including the merits and risks involved. These securities have not been recommended by federal or state securities commissions or regulatory authorities. Furthermore, the foregoing authorities have not confirmed the accuracy or determined the adequacy of the offering documents. Any representation to the contrary is a criminal offense. These securities are subject to restrictions on transferability and resale and may not be transferred or resold except as permitted under the Securities Act, and the applicable state securities laws pursuant to registration or exemption therefrom. Investors should be made aware that they will be required to bear the financial risks of this investment for an indefinite period of time. RESIDENTS OF ALL STATES: The presence of a legend for any given state reflects only that a legend may be required by that state and should not be construed to mean an offer or sale may be made in any particular state. The offering documents may be supplemented by additional state legends. If you are uncertain as to whether or not offers or sales may be lawfully made in any given state, you are advised to contact the Company for a current list of states in which offers or sales may be lawfully made. An investment in this offering is speculative and involves a high degree of financial risk. Accordingly, prospective investors should consider all of the risk factors described herein. NOTICE TO CALIFORNIA RESIDENTS: IT IS UNLAWFUL TO CONSUMMATE A SALE OR TRANSFER OF THESE SECURITIES, OR ANY INTEREST THEREIN, OR TO RECEIVE ANY CONSIDERATION THEREFOR, WITHOUT THE PRIOR WRITTEN CONSENT OF THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA, EXCEPT AS PERMITTED IN THE COMMISSIONER'S RULES. NOTICE TO FLORIDA RESIDENTS: THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE FLORIDA SECURITIES AND INVESTOR PROTECTION ACT (THE “FLORIDA ACT”) AND ARE BEING SOLD IN RELIANCE UPON AN EXEMPTION PROVISION CONTAINED THEREIN PURSUANT TO SECTION 517., THEREFORE, HAVE THE STATUS OF SECURITIES ACQUIRED IN AN EXEMPT TRANSACTION UNDER FLA. STAT. §517.(11)(a)(5) OF THE FLORIDA SECURITIES ACT PROVIDES, IN RELEVANT PART, AS FOLLOWS: “WHEN SALES ARE MADE TO FIVE OR MORE PERSONS IN FLORIDA, ANY SALE IN FLORIDA MADE PURSUANT TO SECTION 517.061(11) IS VOIDABLE BY THE PURCHASER IN SUCH SALE EITHER WITHIN 3 DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH PUCHASER TO THE ISSUER, AN AGENT OF THE ISSUER, OR AN ESCROW AGENT OR WITHIN 3 DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH PURCHASER, WHICHEVER OCCURS LATER.” THE AVAILABILITY OF THE PRIVILEGE TO VOID SALES PURSUANT TO SECTION 517.061(12) IS HEREBY COMMUNICATED TO EACH FLORIDA OFFEREE. EACH PERSON ENTITLED TO EXERCISE THE PRIVILEGE TO VOID SALES GRANTED BY SECTION 517.061(11)(a)(5) AND WHO WISHES TO EXERCISE SUCH RIGHT MUST, WITHIN THREE DAYS AFTER THE TENDER OF THE PURCHASE PRICE OF THE UNITS TO THE COMPANY OR TO ANY AGENT OF THE COMPANY (INCLUDING ANY DEALER ACTING ON BEHALF OF THE COMPANY OR ANY BROKER OF SUCH DEALER) OR AN ESCROW AGENT, CAUSE A WRITTEN NOTICE OR TELEGRAM TO BE SENT TO THE COMPANY AT THE ADDRESS PROVIDED IN THE MEMORANDUM. SUCH LETTER OR TELEGRAM MUST BE SENT AND, IF POSTMARKED, POSTMARKED ON OR PRIOR TO THE END OF THE AFOREMENTIONED THIRD DAY. IF A PERSON IS SENDING A LETTER, IT IS PRUDENT TO SEND SUCH LETTER BY CERTIFIED MAIL, RETURN-RECEIPT-REQUESTED, TO ASSURE THAT IT IS RECEIVED AND ALSO TO EVIDENCE THE TIME IT WAS MAILED. SHOULD A PERSON MAKE THIS REQUEST ORALLY, HE MUST ASK FOR WRITTEN CONFIRMATION THAT HIS REQUEST HAS BEEN RECEIVED. NOTICE TO TEXAS RESIDENTS: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE TEXAS SECURITIES ACT, AS AMENDED, AND ARE BEING OFFERED AND SOLD IN RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENST OF SAID ACTS BY REASON OF SPECIFIC EXEMPTIONS THEREUNDER RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING. THESE SECURITIES CANNOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF TO ANY PERSON OR ENTITY UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE TEXAS SECURITIES ACT, IF SUCH REGISTRATION IS REQUIRED, OR UNLESS AN EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE. NOTICE TO NEW YORK RESIDENTS: THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE NEW YORK FRAUDULENT PRACTICES (“MARTIN”) ACT, BY REASON OF SPECIFIC EXEMPTIONS THEREUNDER RELATING TO THE LIMITED AVAILABILITY OF THE OFFERING. THESE SECURITIES CANNOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF TO ANY PERSON OR ENTITY UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR THE NEW YORK FRAUDULENT PRACTICES (“MARTIN”) ACT, IF SUCH REGISTRATION IS REQUIRED. THIS PRIVATE OFFERING MEMORANDUM HAS NOT BEEN FILED WITH OR REVIEWED BY THE ATTORNEY GENERAL PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY GENERAL OF THE STATE OF NEW YORK HAS NOT PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. PURCHASE OF THESE SECURITIES INVOLVES A HIGH DEGREE OF RISK. THIS PRIVATE OFFERING MEMORANDUM DOES NOT CONTAIN AN UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS MADE, IN THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING. IT CONTAINS A FAIR SUMMARY OF THE MATERIAL TERMS OF DOCUMENTS PRPORTED TO BE SUMMARIZED HEREIN. TABLE OF CONTENTS FORWARD-LOOKING STATEMENTS 1 THE COMPANY 2 TERMS OF THE OFFERING 3 RISK FACTORS 11 USE OF PROCEEDS 20 DIVIDEND POLICY 21 MANAGEMENT 21 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS & MANAGEMENT 24 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 26 DESCRIPTION OF SECURITIES 27 RECENT SALES OF UNREGISTERED SECURITIES 29 INVESTOR SUITABILITY STANDARDS 30 INVESTOR QUALIFICATIONS; SUBSCRIPTION 30 PLACEMENT AGENT 31 SUBSCRIPTION PROCEDURES 32 ADDITIONAL INFORMATION 32 EXHIBITS: SUBSCRIPTION AGREEMENT A-1 FORM OF DEBENTURE B-1 ESCROW AGREEMENT C-1 FORWARD-LOOKING STATEMENTS This Memorandum contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, regarding events, conditions, and financial trends that may effect the Company’s future plans of operation, business strategy, operating results, and financial position. DiamondheadCasino Corporation is referred to herein as the “Company,” “we,” “us,” “our” or similar terminology. Except for historical information contained herein, the matters discussed in this document, in particular, statements that use forward-looking terminology such as “believes,” “intends,” “anticipates,” “may,” “will,” “should,” or “expects,” or the negative or other variation of these or similar words, are intended to identify forward-looking statements that are subject to risks and uncertainties including, but not limited to, increased competition, financing, governmental action, environmental opposition, legal actions, and other unforeseen factors. The development of the Diamondhead, Mississippi project, in particular, is subject to additional risks and uncertainties, including but not limited to, risks relating to zoning, permitting, financing, the availability of capital resources, licensing, construction and development, litigation, the activities of environmental groups, delays, and the actions of federal, state, or local governments and agencies. Although the Company believes the expectations reflected in such forward-looking statements are reasonable, there can be no assurance that such expectations are reasonable or that they will be correct. All subsequent written or oral forward-looking statements attributable to the Company are expressly qualified in their entirety by the cautionary statements included in this Memorandum. The Company undertakes no obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events, or otherwise. In light of these risks, uncertainties and assumptions, the forward-looking events discussed in this document might not occur. 1 THE COMPANY General Diamondhead Casino Corporation is a Delaware corporation incorporated on November 15, 1988 under the name EuropaCruises Corporation.The Company became a publicly-held company in 1989. On or about November 22, 2002, the Company changed its name to Diamondhead Casino Corporation. The Company currently has three subsidiaries, including Mississippi Gaming Corporation (“MGC”) and Casino World, Inc. (which is expected to act as the developer and the operator of the proposed casino). The Company has no current operations and one employee. The Company's corporate office is located in Alexandria, Virginia. Previous Florida Operations From inception through approximately August of 2000, the Company operated gambling vessels in international waters. The vessels sailed from state ports into international waters where all gambling operations were conducted. From approximately 1994 through August of 2000, operations were conducted primarily out of ports located in Miami Beach, Florida, Ft. Myers Beach, Florida, and Madeira Beach, Florida. The Company eventually divested itself of its gambling ship-based operations to satisfy financial obligations to its vendors, lenders and taxing authorities and to focus its resources on the development of a casino resort in Diamondhead, Mississippi. The Company no longer has operations, employees and/or any facilities in Florida. Proposed Mississippi Business The Company owns, through its wholly-owned subsidiary, MGC, approximately 404 acres of unimproved land at 7051 Interstate 10 in Diamondhead, Mississippi (the “Property”). The Property is located entirely within the City of Diamondhead and is zoned for a casino. The Company, subject to raising the necessary capital, intends to develop the Property in phases beginning with a casino resort. Property Mortgages and Debt There is currently no debt on the Property and there are currently no mortgages or liens on the Property. However, under the terms of this Offering, the Company is required to secure the Debentures with liens on the Property. See “Terms of the Offering—Collateral for Debentures." Permits/Approvals The development of the Property requires the Company to obtain permits and approvals from various federal, state, and local agencies, boards and commissions. The regulatory environment relating to these permits and approvals is uncertain and subject to constant change. There can be no assurance that all permits and approvals can be obtained, or that if obtained, that they will be renewed. 2 TERMS OF THE OFFERING The following is a summary of the material terms of the Debentures to be sold in this Offering and a description of the Common Stock into which the Debentures may be converted. Such summary is qualified in its entirety by the terms and conditions set forth in the actual Debentures and, with respect to the Common Stock, the additional information set forth in “Description of Securities” and in the Company’s Certificate of Incorporation, as amended. The Offering-General Diamondhead Casino Corporation (the “Company”) is offering (this “Offering”) up to $3,000,000 of its Collateralized Convertible Senior Debentures (the “Debentures”) to accredited or institutional investors only (the “Investors”), on the terms and conditions described in this Private Placement Memorandum (this “Memorandum”). This Offering is being conducted contingent on the deposit into Escrow of the purchase price for all of the Debentures offered herein in the principal amount of $3,000,000. The Debentures are being offered in three tranches as follows: · Tranche 1: First Tranche Collateralized Convertible Senior Debentures in the principal amount of $1,000,000 · Tranche 2: Second Tranche Collateralized Convertible Senior Debentures in the principal amount of $1,000,000 · Tranche 3: Third Tranche Collateralized Convertible Senior Debentures in the principal amount of $1,000,000 The Offering-The First Tranche The Company is offering $1,000,000 of First Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “First Tranche Debentures”), subjectto certain conditions described in this Memorandum. The First Tranche Debentures are convertible, at a Conversion Price of $.30 per share, into an aggregate of 3,333,333 shares of Common Stock of the Company, par value $0.001 per share (the “Common Stock”), on the terms and conditions described in this Memorandum. The minimum principal amount of First Tranche Debentures that may be purchased is $50,000. The purchase price for each First Tranche Debenture shall be 100% of the principal amount thereof. A First Closing shall occur and the First Tranche Debentures shall be issued when and if subscriptions in the principal amount of $3,000,000 for all Debentures offered herein have been received in Escrow and accepted by the Company. At the First Closing, the proceeds from the sale of the First Tranche Debentures in the principal amount of $1,000,000, will be released from Escrow to the Company. The First Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as described in this Memorandum. The First Tranche Debentures will be converted to 3,333,333 shares of Common Stock when and if: 1) the Second Closing Obligations hereinafter described in this Memorandum have been met; and 2) the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the Conversion Price for the thirty consecutive business days immediately prior to the Conversion Date. The First Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the First Tranche Debentures will be released. 3 The Offering-The Second Tranche The Company is offering $1,000,000 of Second Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “Second Tranche Debentures”), subjectto certain conditions described in this Memorandum. The Second Tranche Debentures are convertible, at a Conversion Price of $.45 per share, into an aggregate of 2,222,222 shares of Common Stock, on the terms and conditions described in this Memorandum. The minimum principal amount of Second Tranche Debentures that may be purchased is $50,000. The purchase price for each Second Tranche Debenture shall be 100% of the principal amount thereof. A Second Closing shall occur and the Second Tranche Debentures shall be issued when and if the Second Closing Obligations described in this Memorandum have been met. At the Second Closing, the proceeds from the sale of the Second Tranche Debentures in the principal amount of $1,000,000 will be released from Escrow to the Company. The Second Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as described in this Memorandum. The Second Tranche Debentures will be converted to 2,222,222 shares of Common Stock when and if: 1) the Third Closing Obligations hereinafter described in this Memorandum have been met; and 2) the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the Conversion Price for the thirty consecutive business days immediately prior to the Conversion Date. The Second Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the Second Tranche Debentures will be released. The gross proceeds received from the sale of the Second Tranche Debentures will be held in Escrow and will not be released unless and until the Second Closing Obligations have been met and a certification to that effect has been forwarded to the Placement Agent and each of the Investors (the “Second Closing”). If the Second Closing Obligations are not met on or before December 31, 2014, there will be no Second Closing and the $1,000,000 in Escrow from the Second Tranche Debentures will be returned to the Investors without deduction or interest. There can be no assurance that the Company will satisfy the Second Closing Obligations. The Offering-The Third Tranche The Company is offering $1,000,000 of Third Tranche Collateralized Convertible Senior Debentures in the aggregate principal amount of $1,000,000 (the “Third Tranche Debentures”), subjectto certain conditions described in this Memorandum. The Third Tranche Debentures are convertible, at a Conversion Price of $0.55 per share, into an aggregate of 1,818,182 shares of Common Stock, or convertible, at a Conversion Price of $0.75 per share, into an aggregate of 1,333,333 shares of Common Stock. The Conversion Price will depend upon a combined appraised value of an independent third party appraisal firm of (1) the Company’s casino project (including the value of that land upon which it is expected to be located) and (2) the undeveloped remaining Property (collectively, the “Valuation”). If the Valuation is $175 million or more, then the Conversion Price for the Third Tranche Debentures shall be $0.75 per share. If the Valuation is less than $175 million, than the Conversion Price for the Third Tranche Debentures shall be $0.55 per share. Ms. Vitale and Mr. Arneault will agree upon the assumptions upon which the Valuation will be based. See “Risk Factors." The Conversion Price of the Third Tranche Debentures is based on a valuation of a proposed casino project that has not yet been built or is fully planned. The minimum principal amount of Third Tranche Debentures that may be purchased is $50,000. The purchase price for each Third Tranche Debenture shall be 100% of the principal amount thereof. 4 A Third Closing shall occur and the Third Tranche Debentures shall be issued when and if the Third Closing Obligations hereinafter described in this Memorandum have been met. At the Third Closing, the proceeds from the sale of the Third Tranche Debentures in the principal amount of $1,000,000, will be released from Escrow to the Company, after deduction of commissions and expenses, as hereinafter described in this Memorandum. The Third Tranche Debentures will bear interest at 4% per annum after 180 days and will be secured by a lien on certain real property as hereinafter described in this Memorandum. The Third Tranche Debentures will be converted to shares of Common Stock when and if the average closing price of the Common Stock on the principal trading market for the Company’s Common Stock is 150% or more of the Conversion Price, as determined by the Valuation, for the thirty consecutive business days immediately prior to the Conversion Date. The Third Tranche Debentures will be converted into Common Stock without any required action on the part of the Debenture Holders and the lien securing the Third Tranche Debentures will be released. The gross proceeds received from the sale of the Third Tranche Debentures will be held in Escrow and will not be released unless and until the Third Closing Obligations have been met and a certification to that effect has been forwarded to the Placement Agent and each of the Investors (the “Third Closing”). If the Third Closing Obligations are not met on or before December 31, 2014, there will be no Third Closing and the $1,000,000 in Escrow from the Third Tranche Debentures will be returned to the Investors without deduction or interest. There can be no assurance that the Company will satisfy the Third Closing Obligations. Maximum Offering In the event all of the terms and conditions for issuance of all of the Debentures offered herein have been met and in the event that all of the Debentures are eventually converted to Common Stock at the Conversion Prices in the Debentures, the Company will have issued a minimum of 6,888,888 shares of Common Stock upon conversion of all of the Debentures or a maximum of 7,373,737 shares of Common Stock upon conversion of all of the Debentures, depending on the Valuation required for the Third Tranche Debentures. The gross proceeds to the Company from the sale of the Debentures will be $3,000,000, before deduction of commissions and expenses. Escrow; Offering Termination Date The proceeds from this offering will be placed in an escrow account (the “Escrow”) to be opened at Continental Stock Transfer & Trust Company, which will serve as the Escrow Agent. The First Closing will occur when and if subscriptions in the principal amount of $3,000,000 for all Debentures offered herein have been received in Escrow and accepted by the Company. At the First Closing, the Escrow Agent will release to the Company the $1,000,000 held in Escrow from the sale of the First Tranche Debentures. 5 This Offering will terminate and the Company will return all subscriptions then held in Escrow to the Investors if the First Closing does not occur on or before March 1, 2014, unless this date has been extended by the Company, with or without notice to the Investors, for up to two additional 30-day periods (the "Termination Date"). At the Second Closing, when and if it occurs, the Escrow Agent will release to the Company the $1,000,000 held in Escrow from the sale of the Second Tranche Debentures. In the event the Second Closing has not occurred on or before December 31, 2014, the Escrow Agent will return all subscriptions then held in Escrow ($2,000,000) to the Investors, without interest or deduction of any sort. At the Third Closing, when and if it occurs, the Escrow Agent will release to the Company the $1,000,000 held in Escrow from the sale of the Third Tranche Debentures. In the event the Second Closing has occurred, but the Third Closing has not occurred on or before December 31, 2014, the Escrow Agent will return all subscriptions then held in Escrow ($1,000,000) to the Investors, without interest or deduction of any sort. A closing shall be deemed to have occurred after the terms and conditions for such closing have been met and the Escrow Agent has released the appropriate funds to the Company. Acceptance or Rejection of Subscriptions The Company reserves the right to accept or reject any subscription, in whole or in part. Any subscription that is not accepted will be returned without interest or deduction and the Subscription Agreement will have no force or effect. A Subscription shall not be deemed to have been accepted by the Company unless and until a Subscription Agreement completed and signed by the Investor has been accepted and signed by the Company. The Debentures subscribed for herein shall not be deemed to have been sold to a Subscriber until the Subscription Agreement has been executed by both the Subscriber and the Company and the Company accepts subscriptions for all of the Debentures offered herein, or $3,000,000. Maturity Date and Interest Rate of the Debentures The maturity date of the Debentures shall be six years from the issue date of each of the Debentures. The Debentures may not be prepaid without the written consent of the Holder, which consent may be withheld for any reason or no reason whatsoever. The maturity date may be extended upon the written consent of the Holder, which consent may be withheld for any reason or no reason whatsoever. Interest on the outstanding principal of the Debentures shall accrue, beginning 180 calendar days after the date of issue of each of the Debentures. Interest on the outstanding principal of the Debentures shall be 4% per annum. Interest shall be computed on the basis of the actual number of days elapsed and a year of three hundred and sixty-five days and shall be calculated as of December 31 of each calendar year and payable on or before March 1 of the following year. Any interest due on the Debentures shall, at the option of the Company, be payable in cash or in Common Stock. If paid in Common Stock, the number of shares of Common Stock payable shall be computed by dividing the interest due by the average closing price of the Common Stock for the thirty consecutive business days immediately prior to the payment date. 6 Second Closing Obligations The Company will issue the Second Tranche Debentures at the Second Closing and the Escrow Agent will release $1,000,000 from the sale of the Second Tranche Debentures at the Second Closing, provided the Second Closing Obligations have been met. The Second Closing Obligations are as follows: 1. The Company has filedits Annual Reports on Form 10-K for the periods ended December 31, 2011 and 2012, and any other Annual Report on Form 10-K that would have been required to have been filed as of the date of the Second Closing; 2. The Company has filedits Quarterly Reports on Form 10-Q for the periods ended September 30, 2011, March 31, 2012, June 30, 2012, September 30, 2012, March 31, 2013, June 30, 2013 and September 30, 2013, and any other Quarterly Report on Form 10-Q that would have been required to have been filed as of the date of the Second Closing; 3. The Company and its subsidiaries have filed their federal and state tax returns for the years ended 2011 and 2012; 4. The Company has held an Annual Meeting of Stockholders in accordance with applicable state and Federal law, at which the stockholders of the Company approved an increase in the number of authorized shares of Common Stock of the Company from fifty million to one hundred million, or the Company has otherwise obtained such approval by written consent of its stockholders pursuant to Section 228 of the Delaware General Corporation Law; 5. The Company is otherwise able to issue and deliver fully paid and non-assessable shares of Common Stock to the investors of this Offering in accordance with the terms of this Memorandum; 6. The Company has obtained an updated property survey and preliminary engineering estimates for the construction of a casino/hotel on the Property; 7. The Company has obtained a site location engineering study identifying viable locations(s) for the placement of the proposed casino/hotel on the Property; and 8. The Company has obtained preliminary architectural estimates for the construction of the casino/hotel on the Property. At least 15 days prior to the date of the Second Closing, the Company shall issue and deliver to the Investors, an Officers' Certificate, executed by Ms. Vitale, its President and Mr. Arneault, its Chairman-Elect (or their respective successors), certifying that the Second Closing Obligations have been met. Third Closing Obligations The Company will issue the Third Tranche Debentures at the Third Closing and the Escrow Agent will release $1,000,000 from the sale of the Third Tranche Debentures at the Third Closing, provided the Third Closing Obligations have been met. The Third Closing Obligations are as follows: 7 1. The Second Closing Obligations have been met; 2. The Company issued the Second Tranche Debentures; and 3. The Company has filed an application for gaming site approval with the Mississippi Gaming Commission pursuant to Rule 1.4 of the Mississippi Gaming Regulations (2013 edition) (the “Application”). At least 15 days prior to the date of the Third Closing, the Company shall issue and deliver to the Investors, an Officers' Certificate, executed by Ms. Vitale, its President and Mr. Arneault, its Chairman-Elect (or their respective successors), certifying that the Third Closing Obligations have been met. Collateral for Debentures The payment obligations under the Debentures will be secured by a lien on the Property (the "Investors Lien"). The Investors Lien will be pari passu with a lien to be placed on the Property in favor of Ms. Vitale, the President of the Company, Gregory Harrison, the Vice President of the Company, and certain directors of the Company, for past due wages, compensation, and expenses owed to them in the maximum aggregate amount of $2,000,000 (the “Executives Lien”). Ms. Vitale will serve as Lien Agent for the Executives Lien. Determination of Offering Price We have arbitrarily determined the Conversion Prices for the shares of Common Stock underlying the Debentures purchased pursuant to this Offering. Such prices do not necessarily bear any relationship to established evaluation criteria such as earnings, book value, or assets. Rather, such prices were derived from a subjective consideration by management of various factors including, but not limited to, our present financial position, the volatility of our stock price, and our future prospects. Due to the arbitrary nature of such prices, they may not be indicative of prices that may prevail for our Common Stock at the time of conversion or at any time in the future. No Shareholder Rights Under Debentures Prior to Conversion to Common Stock The Debentures do not entitle the Holders to any rights as a shareholder of the Company with respect to shares of Common Stock underlying the Debentures unless and until the Debentures have been converted into Common Stock and issued to the Holder. Anti-Dilution Provision If during the Anti-Dilution Provision Period, as defined below, the Company issues any shares of Common Stock or other securities at a price per security that is less than the conversion price of a Debenture offered herein, then the Debenture offered herein shall have a new conversion price equal to the price per security that is less than the Conversion Price of the Debenture offered herein (the "Conversion Price as Adjusted"). The foregoing provision shall not apply to the following: 8 ●
